DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.


Response to Amendment
The amendment dated 7/26/2021 has been considered and entered into the record.  Claim 1 now requires the inorganic nanowires to have surface modification.  New claim 27 has been added.  The amendment of claim 1 overcomes the previous rejection based upon Galliard in view of Sen as evidenced by Yakobson for the reasons set forth in Applicant’s remarks dated 7/26/2021.  Claims 1–9, 13–19, 22, and 25–27 are pending, while claims 14–19, 22, 25, and 26 are remain withdrawn from consideration.  Claims 1–9, 13, and 27 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  New claim 27 recites, “wherein the inorganic nanowire with surface modification changes the surface characteristics of the nanowire similar to the polymer matrix.”  It is unclear to the Examiner as what is intended by the term “similar to the polymer matrix.”


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–9, 13, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gaillard (US 2011/0147673 A1) in view of Sen, “Preparation of Single-Walled Carbon Nanotube Reinforced Polystyrene Nanofibers and Membranes by Electrospinning,” and Gelves, “Electrical and rheological percolation of polymer nanocomposites prepared with functionalized copper nanowires.”
Gaillard teaches a method of making composite fibers comprising thermoplastic polymer and either conducting or semiconducting nanoparticles.  Gaillard abstract.  The nanoparticles may comprise carbon nanotubes; nanowires of Ag, Au, Cu, Fe, Ni, Pt, or alloys thereof; or nanowires of Si or ZnO.  Id. abstract, ¶¶ 23–27, 52.  The nanoparticles may be added to the composite fibers at weight levels of between 0.1 and 30 percent, wherein the nanoparticles have an aspect ratio of between 10 and 1,000.  Id. ¶¶ 37, 51. The thermoplastic polymer used to the make the composite fiber is preferably nylon 6.  Id. ¶¶ 40, 60–64. 
Gaillard fails to disclose the diameter or aspect ratio of the nanowires/nanotubes, their degree of dispersion, or orientation within the composite fiber.
Sen teaches the use of carbon nanotubes to reinforce polymer composite fibers, wherein the nanotubes are homogeneously dispersed within and aligned along the axis of the polymer composite fibers.  Sen at 460–461.  
Accordingly, it would have been obvious to one of ordinary skill in the art to have looked to Sen for a degree of dispersion, and orientation within the composite fiber in order to successfully practice the invention of Gaillard as both references are directed to making polymer composite fibers reinforced with nanomaterials of overlapping scope.
Gaillard also fails to teach the surface of the nanowires have been surface modified.  
Gelves teaches the functionalization of copper nanowires, wherein functionalized copper nanowires are more easily dispersed and form electrically conductive networks when mixed in polymer matrices.  Gelves abstract.  The copper nanowires have a diameter of 25 nm and an aspect ratio of 71.  Id.
It would have been obvious to one of ordinary skill in the art to have incorporated with functionalized copper nanowires of Gelves into the thermoplastic polymer of Gaillard in order to better disperse the nanowires and form an electrically conductive network using fewer copper nanowires.  Additionally, it would have been obvious to have functionalized the other nanowires of Gaillard (e.g., ZnO, Si) to assist in their dispersion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786